Citation Nr: 1715805	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to December 6, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent from December 6, 2010 to June  15, 2015 for PTSD.

3.  Entitlement to a rating in excess of 70 percent on and after June 16, 2015 for PTSD.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1996 to October 2003, from May 2004 to May 2006, from August 2006 to January 2008, with additional periods of service in the National Guard from October 2003 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was previously before the Board in October 2014 and remanded for additional development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 6, 2010, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.

2.  Since December 6, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2010, the criteria for a disability rating of 30 percent, and no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016). 

2.  Since December 6, 2010, the criteria for a disability rating of 70 percent, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD is currently rated noncompensable prior to December 6, 2010; 30 percent from December 6, 2010 to June 15, 2015; and 70 percent since June 16, 2015.  He contends that his PTSD is more severe than the currently assigned ratings.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

I.  Prior to December 6, 2010

The Veteran is currently assigned a noncompensable disability rating prior to December 6, 2010.  The Board has determined a 30 percent rating is warranted effective the date service connection for PTSD was granted, January 31, 2008.  

Service treatment records show the Veteran was prescribed medication, bupropion hydrochloride, for treatment of depression.  In an April 2008 statement, the Veteran contended that when he stopped attending therapy and discontinued his medication, he had symptoms.  His symptoms included nervousness, anxiety, nightmares, and a short temper with loved ones.  

The May 2008 VA general medical examination report notes treatments included citalopram and sertraline, which are used to treat psychiatric symptoms.  The Veteran reported depression, anxiety, and sleep impairment.  The Veteran denied interpersonal relationship difficulties, panic attacks, memory problems, loss of control/ violence potential, homicidal symptoms, confusion, and suicidal symptoms.  The examiner noted normal affect, mood, and judgment; no obsessive behavior, appropriate behavior; no hallucinations or delusions; normal comprehension of commands; and average intelligence.  The Veteran was employed full time as a unit administrator at the reserves center.

A June 2008 VA treatment record notes the Veteran wanted to get back on medication as he had been off medication since February 2008.  He reported symptoms of irritability, frustration, flashbacks, disturbed sleep, anxiety, and decreased energy.  The Veteran also reported that he focused better when on medication, but was uncertain if the medication was helpful in other areas.  The Veteran reported no suicidal or homicidal ideations.  Upon examination, he was alert and oriented to person, place, and time; with poor eye contact, speech within normal limits, and pleasant and cooperative behavior although he appeared uneasy.  His concentration was fair, attention was good, affect/mood was dysthymic, insight was fair, thought process was logical, and he had good personal hygiene and long term memory.  He reported that his girlfriend had told him his short-term memory was not good.  The Veteran had a significant other, but reported social isolation.  He reported that he had a good relationship with his sister, but did not see three of his children regularly and did not have a good relationship with his father or mother.  Medications were initiated.  Subsequent VA treatment records from 2008 to 2010 noted similar symptoms and his memory was noted to be intact.  

After reviewing all of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's PTSD effective January 31, 2008.  The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 30 percent prior to December 6, 2010.  There was no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; or impairment in abstract thinking.  Although the Veteran reported in June 2008 that his girlfriend had told him that his short-term memory was not good, he denied memory problems at the May 2008 VA examination, a June 2009 VA treatment record showed that his memory was intact, and a June 2010 VA treatment noted no change in memory.  There was some disturbance in the Veteran's mood as the VA treatment records showed his mood became dysthymic in June 2008 and frustrated in July 2010.  In regard to social functioning, the Veteran had some strained relationships with family members, but good relationships with his sister, some of his children, and his significant other.   The evidence also showed that he was able to work full time until at least June 2009 and attended school after he stopped working.   

II.  Since December 6, 2010

The RO increased the Veteran's disability rating for PTSD to 30 percent effective December 6, 2010 and to 70 percent effective June 16, 2015.  The Board has determined a 70 percent rating is warranted effective December 6, 2010.

At the December 2010 VA examination, the Veteran reported that he did not consistently take medication for his psychiatric symptoms because of the side effects of the medication.  The Veteran reported that he was unemployed and working on an electronic/ engineering degree.  He reported that he quit his position as a unit administrator because he could not get along with people and had verbal altercations which were almost physical.  He indicated that he planned to work independently after completing his degree since he did not like to be around others.  He reported that he lived with his girlfriend and they had physical altercations.  He reported that he had a few friends and he did not go out as much because he had gotten into fights at social activities a few times per month in the past.  He denied suicide attempts.  The examiner notes no impairment in thought process or communication.  The Veteran reported that on occasion, he thought he saw shadows when nothing was there, but otherwise denied visual or auditory hallucinations and delusions.  He was oriented to person, place, and time; his memory was good; his speech was within normal limits; and he denied panic attacks.  The Veteran reported sleep impairment.  The Veteran contended that he has difficulty working a job where he must interact with others due to his short temper, however, he was able to function in school because he worked in small groups with others rather than sitting in a classroom with many people.  An April 2014 VA treatment record also noted hallucinations.

At the June 2014 Board hearing, the Veteran testified that he had hallucinations during which he saw images.  He also testified that he had trouble remembering the name of his children at times.  He contended that he had nightmares, became irritable very easily, and the only person in his family talking to him was his mother.  He testified that PTSD impacted his personal relationships and his ability to work because he was irritable, angry, had violent outbursts, and worried he might have a panic attack during an interview.

A June 2014 VA treatment record notes the Veteran endorsed worsening of symptoms over the past few months including increased irritability, flashbacks, easy to anger and some depressed symptoms.  The Veteran reported that he occasionally punched holes in walls when he was angry.  He had been prescribed fluoxetine 20 mg daily and reported that he took an extra one to two pills, three to four days per week when he felt overwhelmed.  He reported the exacerbation in symptoms may have been triggered by his wife's recent suicide attempt.  His medication was increased.  The Veteran reported he last worked in 2009 and was unable to work due to increased clashes with other workers and irritability.  

The Veteran underwent a VA examination in June 2015.  In regard to the Veteran's social impairment, he reported he was married, but he was currently staying in his truck and his wife wanted a divorce.  He has six children, but reported poor relationships with their mothers and only sees some of them.  He also reported that he did not go out and do things as he had problems being around people.  He reported that his anxiety and depression continued to interfere with daily functioning.  He also reported decreased memory, focus, concentration, and relational interactions.  The Veteran contended that he was more irritated when interacting with others and usually stayed away from people.  He denied suicidal and homicidal ideation.  

The examination report notes symptoms of depressed mood, anxiety, panic attacks more than once per week, near continuous panic or depression affecting his ability to function independently, chronic sleep impairment, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  Upon observation, the Veteran appeared euthymic and his affect was within normal limits; his thought process was linear, logical, and goal directed; there were no indications derailment or any bizarre behavior; his thought content showed no suicidal or homicidal thoughts; he had no auditory/visual hallucinations, delusions, paranoia, obsessions, or compulsions; his insight and judgment was adequate; he had sufficient impulse control; he was alert and oriented to person, place, time, and purpose; and his recent and remote memories were intact.

In a July 2015 VA treatment record, the Veteran reported his anxiety kept him from sleeping and he had hypnagogic hallucinations.

After reviewing all of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD effective December 6, 2010.  The evidence showed impaired impulse control as early as December 2010 as the Veteran reported a physical altercation with his girlfriend, fights at clubs and social activities, and verbal altercations at work that "almost got physical".  In December 2010, the Veteran also contended that he was unable to work due to his inability to interact with others.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The evidence does not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Board notes the Veteran at times reported hallucinations, seeing shadows, and hypnagogic hallucinations; however the evidence does not show persistent hallucinations.  Additionally, the evidence of record shows a past history of fights; however the Board finds that the Veteran's violent acts at times do not amount to persistent danger of hurting others.  Further, at the June 2014 Board hearing, the Veteran reported forgetting the names of his children at time; however the VA treatment records and examinations do not show memory loss for names of close relatives, own occupation, or own name.


ORDER

Prior to December 6, 2010, a rating of 30 percent, and no higher, for PTSD is granted.

Effective December 6, 2010, a rating of 70 percent, and no higher, for PTSD is granted.

A rating in excess of 70 percent for PTSD is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim for entitlement to TDIU.

A May 2015 duty to assist letter sent from the RO to the Veteran included a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He was advised to complete the form and return it to the RO.  The claims file does not contain a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The AOJ should request that the Veteran complete this form to obtain more information regarding the Veteran's work history, education, and the dates which he was attending school.  

The evidence of record is inconsistent regarding the Veteran's last day of work.  A June 2014 VA treatment record noted the Veteran last worked in 2009.  The June 2014 Board Hearing transcript and June 2015 VA examination report show he last worked full time in 2010.  A November 2013 VA treatment record notes the Veteran had been unemployed since 2011.  At the June 2015 VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx, the Veteran reported he was working with automobiles in paint-less dent repairs for seven to twelve months in 2014.

Additionally, a VA examination is necessary to address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (2016).   The Veteran contends that he is unable to work as he is not able to interact with others due to his PTSD symptoms.  The December 2010 and June 2015 VA PTSD examiners did not provide an opinion on the Veteran's ability to work due to PTSD.  The June 2015 VA examiner noted that the Veteran's allergic rhinitis impacted his ability to work as he missed approximately one week of work due to allergy symptoms and left work early for approximately one week due to allergies.  The February 2014 VA esophageal conditions examination report notes the Veteran's esophageal conditions impact his ability to work because he has to take a break or take off work when he has heartburn that is accompanied by nausea and vomiting.

Generally, VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the Veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Overall, for a Veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that he is unemployed or has difficulty finding employment.  

The Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) effective December 6, 2010.  Prior to December 6, 2010, the AOJ must consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular TDIU rating.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment related to his claim for entitlement to TDIU.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his claim for entitlement to TDIU.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he complete it.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

4.  After completing all development set forth in paragraphs 1-3 above, arrange for the Veteran to undergo a VA examination to evaluate the impact of his service-connected disabilities on his employability.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the service-connected disabilities.  

Specifically, the examiner is asked to describe the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  

The examiner is also asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular TDIU rating prior to December 6, 2010.

6.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


